  Case 15-11408-R Document 261 Filed in USBC ND/OK on 06/03/19 Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA
IN RE:
TODD A. SWENNING                                            Case No. 15-11408
               Debtor                                       Chapter 11

   DEBTOR’S OBJECTION TO TRUSTEE’S MOTION TO STRIKE OPPOSITION
   AND OBJECTION TO ADDITIONAL RELIEF REQUESTED BY THE TRUSTEE

       COMES NOW the Debtor and hereby objects to the Trustee’s (1) Request to Strike

Debtor’s Late-filed Opposition to Chapter 11 Trustee’s Motion to Dismiss Chapter 11 case, (2)

Require Turnover of Estate Funds and (3) Approve the Method for Making Distributions of

Remaining Estate Funds and, in the event late-filed Opposition is not stricken (II) Reply to Late-

filed Opposition (“Trustee’s Reply”) filed May 31, 2019 (Dkt. 260). As grounds therefore,

Debtor would show the Court as follows:

       1.      The Trustee’s original Motion to Dismiss Case filed May 3, 2019 (Dkt. 244)

(“Trustee’s Motion”) gave notice of the Trustee’s requests and a notice of opportunity for a

hearing fixing a response deadline of 24 days.

       2.      On May 6, 2019, prior to the expiration of the 24 day notice time, the Court set an

evidentiary hearing to consider the Trustee’s Motion for May 21, 2019, at 1:30 p.m. The Court’s

Order required that “counsel shall present any evidence which is necessary for the Court’s full

consideration and determination of the matters,” effectively negating the 24 day notice for filing

and objection or response and directly setting the Trustee’s Motion for an evidentiary hearing.

       3.      On May 7, 2019, the Trustee filed the Notice of Evidentiary Hearing on the

Trustee’s Motion giving notice of the May 21, 2019, hearing date and attaching a copy of the

Court’s May 6, 2019, Minute Order (Dkt. 245). The Notice of Evidentiary Hearing gave no

notice of a deadline to respond.

       4.      On May 20, 2019, one day prior to the scheduled hearing date, the Court entered a
  Case 15-11408-R Document 261 Filed in USBC ND/OK on 06/03/19 Page 2 of 3



text-only Order, continuing the hearing to June 5, 2019, at 1:30 p.m., and directing the Chapter

11 Trustee to give notice to all parties.

       5.      On May 21, 2019, the Trustee gave notice of the continuance of hearing and

attaching the Court’s May 20, Order of Continuance. Neither the Trustee’s Notice nor the Order

continuing hearing contained any deadline for filing a response.

       6.      The Debtor filed his response to the Trustee’s Motion on May 29, 2019 (Dkt. 257)

and filed Witness and Exhibits Lists (Dkt. 258).

       7.      This contested matter has not proceeded as a hearing under the notice and

opportunity for a hearing rule, but has been specially set with notice to the parties to be prepared

to present evidence. The Debtor filed his response well in advance of hearing and tendered his

Witness and Exhibit List. It would be inequitable, unjust and not in accordance with the local

rules to strike a response which was filed well in advance of the hearing under circumstances

where none was required.

       8.      In his Reply, the Trustee reiterates his prior requests for relief, but also adds a

new request, that being that the Debtor be forever barred from seeking a discharge of any debts

which could have been discharged in this case. This is a substantial and significant new request

for relief which was not raised in the original Trustee’s Motion. Debtor does not believe grounds

for a bar to any future discharge exists in this case and requests an opportunity to reply to the

request and prepare evidence with adequate notice. The Trustee acknowledges that this relief

was not requested in the original Trustee’s Motion and requests that if the Court is inclined to

grant a dismissal, that the request for a bar to future discharge be heard in a supplemental

hearing. The issues involved in a bar to future discharge are vitally important to the Debtor, and

have to do with willfulness and good faith based on a totality of the circumstances. If that issue




                                                   2
  Case 15-11408-R Document 261 Filed in USBC ND/OK on 06/03/19 Page 3 of 3



is to be deferred, all issues should be deferred and heard at once, not only to avoid duplication,

but to allow the Court to reach a fair and just result

            WHEREFORE, the Debtor requests that the Trustee’s Motion to Strike be denied, and

 that the Trustee’s Motion to be otherwise denied and specifically that the Trustee’s request for a

 bar to refiling be denied, or, in the alternative, that if the Trustee’s request for a bar to the

 refiling is to be heard, that all issues be continued for a full evidentiary hearing.

                                                DOERNER, SAUNDERS,
                                                  DANIEL & ANDERSON, L.L.P.

                                                By:      /s/ Sam G. Bratton II
                                                         Sam G. Bratton II, OBA No. 1086
                                                         Williams Center Tower II
                                                         Two West Second Street, Suite 700
                                                         Tulsa, Oklahoma 74103-3117
                                                         Telephone (918) 582-1211
                                                         Facsimile (918) 925-5215
                                                         sbratton@dsda.com
                                                         Attorneys for Debtor



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of June, 2019, I electronically transmitted the
foregoing instrument to the Clerk of the Court using the ECF System for filing and transmittal of
a Notice of Electronic Filing to the ECF Registrants in the above case.


                                                         /s/ Sam G. Bratton II
                                                         Sam G. Bratton II




5017944.1

                                                   3
